

Exhibit 10.4
 
GUARANTY
(NEXSTAR OBLIGATIONS)
This GUARANTY (this "Guaranty"), dated as of December 1, 2014, is made by the
undersigned (the "Guarantor" and, together with any other entities from time to
time parties hereto pursuant to Section 21 hereof, collectively, the
"Guarantors"), in favor of the Guaranteed Parties (as hereinafter defined).
RECITALS:
A.            Nexstar Broadcasting, Inc., a Delaware corporation (the
"Borrower"), Nexstar Broadcasting Group, Inc., a Delaware corporation (the
"Ultimate Parent"), and Nexstar Finance Holdings, Inc., a Delaware corporation
(the "Intermediate Parent"), are parties to that certain Fifth Amended and
Restated Credit Agreement, dated as of December 3, 2012, as amended by that
certain First Amendment to Fifth Amended and Restated Credit Agreement dated as
of June 28, 2013, that certain Second Amendment (Incremental Amendment) to Fifth
Amended and Restated Credit Agreement dated as of October 1, 2013, that certain
Third Amendment to Fifth Amended and Restated Credit Agreement dated as of
December 9, 2013, that certain Fourth Amendment to Fifth Amended and Restated
Credit Agreement dated as of April 30, 2014 and that certain Fifth Amendment to
Fifth Amended and Restated Credit Agreement (the "Fifth Amendment") dated as of
the date hereof (as the same has been and may be further amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the "Credit Agreement"), among the Lenders from time to time parties thereto,
and Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and an L/C Issuer, pursuant to which the Lenders have severally agreed to
make loans to the Borrower, and the L/C Issuers have agreed to issue letters of
credit for the account of the Borrower, upon the terms and conditions set forth
therein.  Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Credit Agreement.
B.            The Borrower and the other Loan Parties may from time to time be
party to one or more Secured Hedge Agreements with the Hedge Banks, and their
successors and assigns, if any (collectively, the "Hedge Bank Guaranteed
Parties").
C.            The Borrower and the other Loan Parties may also from time to time
be party to one or more Cash Management Agreements with the Cash Management
Banks, and their successors and assigns, if any (collectively, the "Cash
Management Guaranteed Parties").
D.            As a condition precedent to the effectiveness of the Fifth
Amendment and the continued extension of credit under the Credit Agreement, the
Secured Hedge Agreements and the Cash Management Agreements, the Lenders have
required that the Guarantors execute and deliver this Guaranty in favor of the
Lenders, the Swing Line Lender, the L/C Issuers, the Administrative Agent, the
Collateral Agent, the Hedge Bank Guaranteed Parties and the Cash Management
Guaranteed Parties (collectively, the "Guaranteed Parties").
E.            Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and the financial
accommodations under the Secured Hedge Agreements and the Cash Management
Agreements.
F.            Accordingly, each Guarantor desires to execute this Guaranty in
order to satisfy the condition described above in Recital D.
AGREEMENT:
In consideration of the foregoing and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, each Guarantor hereby
jointly and severally agrees as follows:
1.            Guaranty.
(a)
Each Guarantor unconditionally and irrevocably guarantees the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of all the unpaid principal of and interest on the Loans
(including, without limitation, interest accruing after the maturity of the
Loans (if unpaid) and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post‑filing
or post‑petition interest is allowed in such proceeding) and all other
Obligations, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, that may arise under, out of,
or in connection with the Credit Agreement, any other Loan Document, any Letter
of Credit, any Secured Hedge Agreement or any Cash Management Agreement, whether
on account of principal, interest, Guarantee Obligations, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender that are required to be paid by the Borrower or any other Loan Party
pursuant to any Loan Document) (collectively, all of the foregoing are referred
to herein as the "Guaranteed Obligations"); provided, that the "Guaranteed
Obligations" shall exclude any Excluded Swap Obligations.

(b)
In addition to the Guaranteed Obligations, each Guarantor further agrees to pay
any and all reasonable costs and expenses (including reasonable fees and
disbursements of counsel) incurred by any Guaranteed Party in enforcing any
rights under this Guaranty together with any accrued but unpaid interest on the
Guaranteed Obligations (including, without limitation, interest which, but for
the filing of a petition of bankruptcy with respect to any Loan Party, would
have accrued on the Guaranteed Obligations), which agreement shall survive
termination of this Guaranty.

(c)
Each Guarantor understands and confirms that the Guaranteed Parties may enforce
this Guaranty up to the full amount of the Guaranteed Obligations against any
Guarantor without proceeding against the Borrower or any other Person, any
security for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations.

(d)
Notwithstanding anything in this Guaranty to the contrary, the obligations of
each Guarantor under this Guaranty shall be limited to a maximum aggregate
amount equal to the largest amount that would not render such Guarantor's
obligations hereunder subject to avoidance as a fraudulent transfer or
fraudulent conveyance under Section 548 of Title 11 of the United States Code or
any applicable provisions of comparable state Law (collectively, the "Fraudulent
Transfer Laws"), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany Indebtedness to the Borrower or any
Subsidiary or Affiliate of the Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder) and after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement or contribution of such Guarantor pursuant to
(i) applicable Law, or (ii) any agreement providing for rights of subrogation,
reimbursement or contribution in favor of such Guarantor, or for an equitable
allocation among such Guarantor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.

2.            No Release.  Each Guarantor agrees that the Guaranteed Obligations
may be extended, renewed or otherwise modified, in whole or in part, without any
notice to or further assent from it, and that such Guarantor will remain bound
by this Guaranty notwithstanding any extension, renewal or other modification of
any Guaranteed Obligation.
3.            Waiver of Notices.  Each Guarantor waives notice of the acceptance
of this Guaranty, presentment, protest, notice, dishonor or default, demand for
payment and any other notices to which Guarantor might otherwise be entitled.
4.            Obligations Absolute.  The obligations of each Guarantor under
this Guaranty are those of a primary obligor, and not merely a surety, are
independent of the obligations of the Guaranteed Parties, and shall not be
affected by any:
(a)
change in the manner, place or terms of payment of (including the currency
thereof), and/or change or extension of the time of payment of, or renewal or
modification of, any of the Guaranteed Obligations, any security or guarantee
therefor, or any liability incurred directly or indirectly in respect thereof;
provided, that this Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or modified;

(b)
sale, exchange, release, surrender, realization upon, failure to perfect any
Lien or security interest in, or other alteration in any manner and in any order
of any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or hereof
and for offset thereagainst;

(c)
settlement or compromise of any of the Guaranteed Obligations, any security or
guarantee therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, or subordination of the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower;

(d)
actions or failures to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against the Borrower or any
other Person to recover full indemnity for any payments made pursuant to this
Guaranty;

(e)
failure of any Guaranteed Party to assert any claim or demand or to enforce any
right or remedy against the Borrower or any guarantor or any successor thereto
under the provisions of the Credit Agreement, any other Loan Document, any
Secured Hedge Agreement, any Cash Management Agreement or any other agreement or
otherwise; or

(f)
rescission, waiver, extension, renewal, amendment or modification of any of the
terms or provisions of the Credit Agreement, any other Loan Document, any
Secured Hedge Agreement, any Cash Management Agreement, any guarantee or any
instrument or agreement executed pursuant thereto.

5.            Guaranty of Payment and Performance.  This Guaranty constitutes a
guarantee of payment and performance when due and not of collection and each
Guarantor waives any right to require that any resort be had by any Guaranteed
Party to the Borrower, any other guarantor, any property by whomsoever at any
time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any balance of any deposit account or credit on the books of any
Guaranteed Party in favor of the Borrower or any other Person.
6.            Unenforceability of Obligations.  The obligations of each
Guarantor under this Guaranty shall not be subject to any reduction, limitation,
impairment or termination for any reason except by payment and performance in
full of the Guaranteed Obligations (other than (A) contingent indemnification
obligations not yet accrued and payable, (B) Letters of Credit and
(C) obligations under Secured Hedge Agreements and Cash Management Agreements
not yet due and payable, in each case of (B) and (C) as to which other
arrangements satisfactory to the relevant L/C Issuer, Hedge Bank Guaranteed
Party or Cash Management Guaranteed Party, as applicable, shall have been made),
termination of all Commitments under the Credit Agreement and expiration or
termination of all Letters of Credit, or except as limited in Section 1(d) of
this Guaranty, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, discharge of the Borrower
or any other Person from any of the Guaranteed Obligations in a bankruptcy or
similar proceeding or otherwise except by payment and performance in full of the
Guaranteed Obligations (other than (A) contingent indemnification obligations
not yet accrued and payable, (B) Letters of Credit and (C) obligations under
Secured Hedge Agreements and Cash Management Agreements not yet due and payable,
in each case of (B) and (C) as to which other arrangements satisfactory to the
relevant L/C Issuer, Hedge Bank Guaranteed Party or Cash Management Guaranteed
Party, as applicable, shall have been made), termination of all Commitments
under the Credit Agreement and expiration or termination of all Letters of
Credit, or except as limited in Section 1(d) of this Guaranty.
7.            Set‑Off.  In addition to any rights now or hereafter granted under
applicable Law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of any Event of Default, each
Guaranteed Party is hereby authorized at any time or from time to time, without
notice to any Guarantor or to any other Person, any such notice being expressly
waived, to the extent permitted by applicable Law, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Guaranteed Party to or for the credit or the
account of any Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Guaranteed Party under this Guaranty,
irrespective of whether or not such Guaranteed Party shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured.
8.            Reinstatement.  This Guaranty shall continue to be effective and,
if cancelled or otherwise terminated shall be reinstated, if at any time any
payment, or any part thereof, of principal of, interest on or any other amount
with respect to any Guaranteed Obligation is rescinded or must otherwise be
restored by any Guaranteed Party upon the bankruptcy or reorganization of the
Borrower or any Guarantor or otherwise.
9.            No Subrogation.  Notwithstanding any payment or payments by any
Guarantor hereunder or any set‑off or application of funds of any Guarantor by
any Guaranteed Party, no Guarantor shall be entitled to be subrogated to any of
the rights of any Guaranteed Party against the Borrower or any other Person or
guarantee or right of offset held by any Guaranteed Party of the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to any
reimbursement or contribution from the Borrower, any other Guarantor or any
other Person in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Guaranteed Parties by the Borrower on account of the
Guaranteed Obligations are paid in full in cash.  If any amount shall be paid to
any Guarantor on account of the subrogation rights at any time when all of the
Guaranteed Obligations have not been paid in full in cash, such amount shall be
held by such Guarantor in trust for the Guaranteed Parties, segregated from
other funds of such Guarantor, and shall, immediately upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as the Administrative Agent may determine.
10.            Amendment and Waiver; Cumulative Remedies; Severability.  No
amendment, modification, termination or waiver of any provision of this
Guaranty, or consent to any departure by any Guarantor herefrom, shall be
effective without the written concurrence of the Majority Lenders under the
Credit Agreement or as otherwise provided in the Credit Agreement including,
without limitation, Section 10.01 thereof.  No failure by the Guaranteed Parties
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right.  No waiver of any breach or default
under this Guaranty shall be deemed a waiver of any other breach or default
hereunder.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.
11.            Notices.  All notices, requests and other communications provided
for hereunder shall be in writing (including, unless the context expressly
otherwise provides, facsimile transmission) and mailed, transmitted by facsimile
or delivered, (a) if to any Guarantors, to the address or facsimile number
specified for notices on the applicable signature page hereof with a copy (which
shall not constitute notice) to Kirkland & Ellis LLP at the address specified in
the Credit Agreement; (b) if to any Guaranteed Party, to the notice address
specified for such party on Schedule 10.02 to the Credit Agreement; or (c) to
such other address as shall be designated by any party in a written notice to
the other parties and the Administrative Agent.
12.            Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Person, or otherwise,
all such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by the Guaranteed Parties.
13.            Representations and Warranties.  In order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit pursuant to the
Credit Agreement, and in order to induce the Hedge Bank Guaranteed Parties to
execute, deliver and perform the Secured Hedge Agreements and the Cash
Management Guaranteed Parties to execute, deliver and perform the Cash
Management Agreements, each Guarantor represents, warrants and covenants that:
(a)
Each of the representations and warranties set forth in Sections 5.01, 5.02,
5.03, 5.04 and 5.06 of the Marshall Credit Agreement made with respect to such
Guarantor (whether specifically referencing such Guarantor or referencing such
Guarantor in its capacity as a Marshall Entity or Loan Party) are true and
correct with respect to such Guarantor and are incorporated herein by this
reference and made by such Guarantor with the same effect as though set forth
herein in their entirety.

(b)
The value of the consideration received and to be received by such Guarantor is
reasonably worth at least as much as the liability and obligation of such
Guarantor hereunder, and such liability and obligation may reasonably be
expected to benefit such Guarantor directly or indirectly.

14.            Credit Agreement Covenants.  From and after the date hereof and
until the Lien Termination Date (as defined in the Marshall Security Agreement),
each Guarantor agrees to be bound by each of the obligations applicable to such
Guarantor (whether specifically referencing such Guarantor or referencing such
Guarantor in its capacity as a Marshall Entity or Loan Party) under the Credit
Agreement and the Marshall Credit Agreement (including, without limitation, the
covenants set forth in Article VI or Article VII of the Credit Agreement or
Article VI or Article VII of the Marshall Credit Agreement) to the extent
applicable to such Guarantor, and giving effect to any subsequent amendments,
modifications or any other changes to such obligations under such documents.
15.            Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
respective successors and assigns of the Guaranteed Parties and, in the event of
any transfer or assignment of rights by any Guaranteed Party, the rights and
privileges herein conferred upon that Guaranteed Party shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions hereof, provided, however, that no Guarantor may assign any of
its rights or obligations hereunder without the consent of the Lenders and any
such assignment without such consent shall be void.
16.            Governing Law.  THIS GUARANTY  IS ENTERED INTO PURSUANT TO
SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO BE
MADE UNDER, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW) AND APPLICABLE FEDERAL LAWS.
17.            Jurisdiction and Service.  ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE
STATE OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS GUARANTY EACH GUARANTOR
ACCEPTS (PURSUANT TO SECTION 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY.  EACH
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY IN ANY STATE OR FEDERAL COURT IN THE BOROUGH OF
MANHATTAN IN THE STATE OF NEW YORK. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.
Nothing in this Guaranty will affect the right of any Guaranteed Party to serve
process in any other manner permitted by Law.  If any agent appointed by any
Guarantor refuses to accept service, each Guarantor agrees that service upon it
by mail shall constitute sufficient notice. Nothing herein shall affect the
right of any Guaranteed Party to bring proceedings against any Guarantor in the
courts of any other jurisdiction.
18.            Waiver of Jury Trial.  EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT.  Each Guarantor (a) certifies that no representative, agent or
attorney of any other party to the Loan Documents has represented, expressly or
otherwise, that such other party would not, in the event of litigation, seek to
enforce the foregoing waiver and (b) acknowledges that the Lenders and the other
parties to the Loan Documents have been induced to enter into the Loan Documents
by, among other things, the foregoing waiver and certification.
19.            Release.  This Guaranty is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and may be released only
in accordance with Sections 9.10 or 10.01 of the Credit Agreement.
20.            Counterparts.  This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile or other
electronic imaging means (e.g. "pdf" or "tif") shall be effective as delivery of
a manually executed counterpart of this Guaranty.  A set of original
counterparts executed by all the parties hereto shall be delivered to the
Administrative Agent, and a copy thereof shall be furnished to the Borrower or
any Guarantor upon request therefor.
21.            Additional Guarantors.  It is understood and agreed that any
Person may become a party hereto by executing a Guaranty Supplement in the form
of Annex A attached hereto and delivering the same to the Administrative Agent. 
Any such Person shall thereafter be deemed a "Guarantor" for all purposes under
this Guaranty.
22.            Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at
the time this Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor's obligations and undertakings under this Section 22 voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 22 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full.  Each Qualified
ECP Guarantor intends this Section 22 to constitute, and this Section 22 shall
be deemed to constitute, a guarantee of the obligations of, and a "keepwell,
support, or other agreement" for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.  As used herein, the term "Specified
Loan Party" means any Loan Party that is not an "eligible contract participant"
under the Commodity Exchange Act (determined prior to giving effect to this
Section 22 or any similar provision in any other Loan Document).
23.            Entire Agreement.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Remainder of page intentionally left blank; signature page follows.]

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
as of the day and year first above written.
Guarantor:

MARSHALL BROADCASTING GROUP, INC.



By:
/s/ Pluria W. Marshall, Jr
Name: 
Pluria W. Marshall, Jr
Title:
President and Secretary


Address of all Guarantors:


Marshall Broadcasting Group, Inc.
8323 Southwest Freeway, Suite 433
Houston, TX 77074
Attention:  President
Facsimile:  (213) 835-0590
Telephone:  (310) 467-7510
Email:  Pluria@me.com
 
Marshall Guaranty (Nexstar Obligations) – Page

--------------------------------------------------------------------------------





ACKNOWLEDGED AND ACCEPTED BY:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:
/s/ Don B. Pinzon
Name: 
Don B. Pinzon
Title:
Vice President


 
 
 
Marshall Guaranty (Nexstar Obligations) – Signature Page

--------------------------------------------------------------------------------


 
Annex A
GUARANTY SUPPLEMENT
THIS GUARANTY SUPPLEMENT is made by the undersigned as of ____________________.
RECITALS:
A.            Nexstar Broadcasting, Inc., a Delaware corporation (the
"Borrower") is a party to that certain Fifth Amended and Restated Credit
Agreement, dated as of December 3, 2012 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, the "Credit
Agreement"), among the Borrower, Nexstar Broadcasting Group, Inc., a Delaware
corporation (the "Ultimate Parent"), Nexstar Finance Holdings, Inc., a Delaware
corporation (the "Intermediate Parent"), the Lenders from time to time parties
thereto, and Bank of America, N.A. as Administrative Agent, Collateral Agent,
Swing Line Lender and an L/C Issuer, pursuant to which the Lenders have
severally agreed to make loans to the Borrower, and the L/C Issuers have agreed
to issue letters of credit for the account of the Borrower, upon the terms and
conditions set forth therein.  Capitalized terms used but not defined herein
have the meanings assigned to such terms in such Credit Agreement.
B.            The Borrower may from time to time be party to one or more Secured
Hedge Agreements with the Hedge Banks, and their successors and assigns, if any
(collectively, the "Hedge Bank Guaranteed Parties").
C.            The Borrower may also from time to time be party to one or more
Cash Management Agreements with the Cash Management Banks, and their successors
and assigns, if any (collectively, the "Cash Management Guaranteed Parties").
D.            In connection with the Credit Agreement, the Secured Hedge
Agreements and the Cash Management Agreements, Marshall Broadcasting Group, Inc.
entered into that certain Guaranty (Nexstar Obligations), dated as of
December 1, 2014 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time and in effect on the date hereof,
the "Guaranty").
E.            Pursuant to Section 6.11 of the Credit Agreement, the undersigned
is required to become a party to the Guaranty.
F.            The undersigned desires to execute and deliver this Guaranty
Supplement in order to become a party to the Guaranty.
NOW, THEREFORE, IT IS AGREED:
1.            Guaranty.  By executing and delivering this Guaranty Supplement,
the undersigned becomes a party to the Guaranty as a "Guarantor" thereunder, and
expressly and jointly and severally assumes all obligations and liabilities of a
"Guarantor" thereunder.  The undersigned makes each of the representations and
warranties contained in Section 13 of the Guaranty on the date hereof, after
giving effect to this Guaranty Supplement and acknowledges and affirms all
consents, covenants and waivers set forth therein.
2.            Notices.  The notice address and facsimile number for the
undersigned is set forth on the applicable signature page hereof.
3.            Counterparts.  This Guaranty Supplement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of a signature page of this Guaranty Supplement by
facsimile or other electronic imaging means (e.g. "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Guaranty
Supplement.
4.            GOVERNING LAW.  THIS GUARANTY SUPPLEMENT IS ENTERED INTO PURSUANT
TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO
BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW) AND APPLICABLE FEDERAL LAWS.
5.            Entire Agreement.  THIS GUARANTY SUPPLEMENT, TOGETHER WITH THE
GUARANTY AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of the date first above written.
[NEW GUARANTOR]




By:                                                                                                  
Print
Name:                                                                                                  
Print
Title:                                                                                                  




Notice Address:
                                                                                                  

                                                                                                  

                                                                                                  

                                                                                                  

Facsimile
(___)                                                                                                  

--------------------------------------------------------------------------------






ACKNOWLEDGED AND ACCEPTED BY:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:                                                                                                  
Name:
Title:


